—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered March 11, 1992, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and seventh degrees, and sentencing him, as a second felony offender, to concurrent prison terms of YVz to 9 years and 1 year, respectively, unanimously affirmed.
Viewed in a light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the eyewitness testimony that defendant exchanged drugs for money and was arrested with four glassines of heroin in his possession was sufficient as a matter of law to prove that defendant possessed the heroin with the intent to sell it. Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490).
We have reviewed defendant’s arguments that the prosecutor’s summation deprived him of a fair trial and find that the comments in question were a fair response to the defense’s *334summation (People v Emphram, 179 AD2d 402, 403, lv denied 79 NY2d 947). Concur — Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.